UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1611


HENRY LEWIS ASTROP,

                Plaintiff - Appellant,

          v.

ECKERD CORPORATION; RITE AID CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00681-RLW)


Submitted:   October 6, 2010                 Decided:   October 14, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Lewis Astrop, Appellant Pro Se. Dannel Charles Duddy,
William Tiller, TILLER LAW GROUP, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry Lewis Astrop appeals the district court’s order

dismissing his complaint.          We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated   by    the   district    court.       Astrop   v.   Eckerd    Corp.,   No.

3:09-cv-00681-RLW (E.D. Va. Apr. 29 & 30, 2010).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in     the   materials      before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2